Citation Nr: 1531543	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  10-04 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for a duodenal disability.

2.  Entitlement to service connection for a digestive disability, to include a duodenal ulcer disability.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1960 to March 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran provided testimony at a May 2015 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  The Board notes that the Veteran's claim was previously identified and developed as one for entitlement to service connection for duodenal irritability.  During the hearing, the Board expanded the claim to encompass digestive disabilities.  Clemons v. Shinseki, 23 Vet. App 1 (2009).  

The issue of whether new and material evidence has been received to reopen claims of service connection for anemia, a stomach condition, fungus of the toenails, chronic obstructive pulmonary disease, and prostate cancer has been raised by the record in a July 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for a digestive disability is REMANDED to the AOJ.


FINDINGS OF FACT

1.  An unappealed June 1970 rating decision denied service connection for duodenal irritability. 

2.  The evidence associated with the claims file subsequent to the June 1970 decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a digestive disability.


CONCLUSIONS OF LAW

1.  The June 1970 decision that denied a claim of entitlement to service connection for duodenal irritability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2014).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for duodenal irritability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim which has been denied in a final unappealed RO decision or an unappealed Board decision may not be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  An exception to that rule is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  The threshold for determining whether new and material evidence has been submitted is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  However, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

A June 1970 rating decision denied service connection for duodenal irritability, based on a finding of no current disability or a nexus to service.  The Veteran did not appeal that decision, and new and material evidence as not received within a year of that decision that would present the claim from becoming final.  

The pertinent evidence of record at the time of the June 1970 rating decision included the Veteran's service medical records and claim for service connection.  

The pertinent evidence of record that has been received since the unappealed rating decision includes a June 2009 VA examination report addressing the Veteran's in-service reports of duodenal irritability and providing a current diagnosis of peptic ulcer disease.  

The evidence received since the June 1970 rating decision is new and material.  This evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact needed to establish service connection by showing a current diagnosed disability.  Moreover, it raises a reasonable possibility of substantiating the claim.

Accordingly, the Board finds that reopening of the claim of entitlement to service connection for duodenal irritability is warranted because new and material evidence has been presented.


ORDER

New and material evidence has been presented and the claim of entitlement to service connection for a duodenal disability is reopened.  To that extent only, the claim is granted.


REMAND

The Veteran's service medical records note a history of duodenitis and duodenal irritability with no evidence of an ulcer crater.  A review of post-service medical records and the Veteran's Board hearing testimony reveal various digestive disorders.  However, in a May 2009 VA medical opinion, the examiner only addressed the etiology of the Veteran's peptic ulcer disease, anemia, and h. pylori.  As the Veteran has provided testimony indicating a history of digestive problems since service and as the Board has recharacterized the appeal to include all digestive disability, the medical evidence of record is incomplete to make a decision on this claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, an additional VA examination is needed.

In addition, all available VA and non-VA treatment records should be obtained.  38 U.S.C.A. § 5103A (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Associate all available VA and non-VA treatment records with the record.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any digestive disability.  The examiner must review the claims file and should note that review in the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished.  The examiner should set forth all examination findings, with a clear rationale for the conclusions reached, to include a discussion of any pertinent medical literature reviewed.  The examiner should provide the following information:

(a)  Identify all digestive disabilities found on examination.

(b)  Is it at least as likely as not (50 percent or greater probability) that any current digestive disabilities (to include peptic ulcer disease, gastroesophageal reflux disease (GERD), hiatal hernia, diverticula, or h. pylori related disability) is etiologically related to the Veteran's active service, to include complaints or treatment during service.  The examiner should specifically address the Veteran's service medical record findings of duodenal irritability.

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


